Title: To Thomas Jefferson from John Sullivan, 16 April 1787
From: Sullivan, John
To: Jefferson, Thomas



Dear Sir
Durham in New Hampshire April 16th. 1787

Upon the receipt of your favor of the 7th. of January 1786 I found that every thing I have done toward procuring for you the Skin and Skeleton of a moose would not answer your Expectations, the bones not being left in the skin or proper Care taken to preserve and dress the skin with the hair on so that no proper resemblance of the Animal could be had. But upon receiving your Letter I immediately applied to Capt. Colborn of Lebanon on Connecticut River to procure me one and Transport him to my House with only the skins opened and the Entrails taken out, and such thick parts of the flesh cut off as would not injure the skin or skeleton. The winter proved extraordinary, much snow but no Crust till the Last of March, at which time a Crust happening he sallied forth with his forces and with Difficulty killed one in Vermont State and transported his Carcass to my House agreable to orders. He was no less than 14 Days with a Team in The Transportation. I send you his Receipt inclosed for the Cash I paid him upon the Arrival of the Animal on the 3d. of this month. The remaining flesh began to be in a state of putrefaction. Every Engine was set at work to preserve the Bones and Cleanse them from the remaining flesh,  and to preserve the skins with the hair on, with the hoofs on and Bones of Legs and thighs in the skin without putrefaction, and the Jobb was both Expensive and Difficult, and such as was never before attempted, in this Quarter. But it was at Last Accomplished exactly agreable to Your Directions, except that the bones of the head are not Left in the skin agreably to your Directions, as it was not possible to preserve them in that Connection, but the head of the skin being whole and well dresst it may be Drawn on at pleasure. The Horns of the Deer, the Elk and the Caribou I also send. They are not the horns of this Moose but may be fixed on at pleasure. The horns of those animals are not in perfection at this season of the year. The skeleton of the other Animals I have not procured and am much mortifyed and no doubt you will be very greatly surprized at the Expence of what I now send, a particular Account of which will come by Capt. Saml. Pierce by whom I send the articles. I inclose you his note to me which will inform you of the time of his sailing and the manner in which he means to convey them to you, which being the best opportunity that offered I have adopted it. I have been oblidged to make a Draught on you in favor of my brother Judge Sullivan of Boston for forty five pounds sterling to reimburse the money I have advanced and will be the amount of the Expence attending this very troublesome affair. The Skeletons of the other Animals, though they might be procured with Less expence, I could not think of hazarding it without your consent. These animals are generally taken far in the woods and very often, as was the Case with this, Twenty miles from any road. A way must of course be cleared through the wilderness to transport them whole and halled by hand, to some common road. The flesh of them which is considered as of considerable value is mostly Lost. The meat of a moose is generally Esteemed equal in value to that of a Large ox. However if the present Expence is not discouraging I will endeavour to procure the others as Cheap as possible, and although they must fall far short of this will be considerable. I am sorry that one branch of one of the Elks horns has been Cut, but it was the only pair I could procure and as one of them is entire I suppose it cannot be of much consequence. I am most respectfully Dr. Sir yr. very humble Servt.,

Jno. Sullivan

